

114 S2127 RS: Dr. Chris Kirkpatrick Whistleblower Protection Act of 2015
U.S. Senate
2015-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 499114th CONGRESS2d SessionS. 2127[Report No. 114–262]IN THE SENATE OF THE UNITED STATESOctober 1, 2015Mr. Johnson (for himself, Ms. Ayotte, Mr. Kirk, and Mrs. Ernst) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsMay 26, 2016Reported by Mr. Johnson, with an amendment and an amendment to the titleStrike out all after the enacting clause and insert the part printed in italicA BILLTo provide appropriate protections to probationary Federal employees, to provide the Special
			 Counsel with adequate access to information, to provide greater awareness
			 of Federal whistleblower protections, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Dr. Chris Kirkpatrick Whistleblower Protection Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Employees generallySec. 101. Definitions.Sec. 102. Whistleblower protections for probationary employees.Sec. 103. Adequate access of Special Counsel to information.Sec. 104. Removal or demotion of employees based on retaliation against whistleblowers.Sec. 105. Suicide by executive branch employees.Sec. 106. Access to medical files.Sec. 107. Training for supervisors.Sec. 108. Information on whistleblower protections.TITLE II—Department of Veterans Affairs employees Sec. 201. Protecting medical privacy of employees of the Department of Veterans Affairs.Sec. 202. Mental health services for employees of the Department of Veterans Affairs.Sec. 203. Protocols to address threats against employees of the Department of Veterans Affairs.Sec. 204. Comptroller General of the United States study on accountability of chiefs of police of
			 Department of Veterans Affairs medical centers.
			IEmployees generally
 101.DefinitionsIn this title— (1)the term Executive agency has the meaning given that term under section 105 of title 5, United States Code; and
 (2)the term executive branch employee means an employee of an Executive agency. 102.Whistleblower protections for probationary employees (a)In generalSection 1214 of title 5, United States Code, is amended by adding at the end the following:
					
 (i)(1)In this subsection, the term covered probationary employee means an individual who— (A)is an employee in probationary status; and
 (B)has submitted to the Special Counsel an allegation of a prohibited personnel practice described in paragraph (8) or subparagraph (A)(i), (B), (C), or (D) of paragraph (9) of section 2302(b) with respect to the individual.
 (2)Not later than 10 days after the date on which an agency terminates a covered probationary employee, the Special Counsel shall determine whether a substantial likelihood exists that—
 (A)the agency engaged in the prohibited personnel practice alleged by the covered probationary employee, as described in paragraph (1)(B); and
 (B)the termination of the covered probationary employee was related to that prohibited personnel practice.
 (3)(A)If the Special Counsel determines there is a substantial likelihood the circumstances described in paragraph (2) exist, the Special Counsel shall request and the Merit Systems Protection Board, without further proceedings, shall order a stay of the termination for 60 days for the Special Counsel to complete an investigation of the termination of the covered probationary employee.
 (B)If, before the end of the 60-day period described in subparagraph (A), the Special Counsel determines that additional investigation is warranted, the Special Counsel shall request and the Merit Systems Protection Board, without further proceedings, shall order a stay of the termination for such period as the Special Counsel determines appropriate, which may not exceed an additional period of 6 months.
 (4)(A)If the Special Counsel determines that the agency employing a covered probationary employee engaged in the prohibited personnel practice alleged by the covered probationary employee, as described in paragraph (1)(B), and the termination of the covered probationary employee was related to that prohibited personnel practice, the Special Counsel shall request and the Merit Systems Protection Board, without further proceedings, shall order the reinstatement of the covered probationary employee.
 (B)If the Special Counsel determines that the agency employing a covered probationary employee did not engage in the prohibited personnel practice alleged by the covered probationary employee, described in paragraph (1)(B), or that the termination of the covered probationary employee was not related to that prohibited personnel practice, the Special Counsel shall request and the Merit Systems Protection Board, without further proceedings, shall order the immediate enforcement of the termination.
 (C)An order reinstating a covered probationary employee may be appealed by the agency to the Merit Systems Protection Board under section 7701.
 (5)If a stay is granted to a covered probationary employee under paragraph (3) or a covered probationary employee is reinstated under this subsection, the head of the agency employing the covered probationary employee shall give priority to a request for a transfer submitted by the covered probationary employee..
 (b)Individual right of actionSection 1221 of title 5, United States Code, is amended by adding at the end the following:  (k)(1)In this subsection, the term covered probationary employee has the meaning given that term under section 1214(i)(1).
 (2)In this section, the term employee includes a covered probationary employee who is terminated, including for purposes of seeking a stay under subsection (c).
 (3)If the Merit Systems Protection Board grants a stay to a covered probationary employee under subsection (c), the head of the agency employing the covered probationary employee shall give priority to a request for a transfer submitted by the covered probationary employee..
 (c)Study regarding retaliation against probationary employeesThe Comptroller General of the United States shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives a report discussing retaliation against employees in probationary status relating to a disclosure by the employees of information described in section 2302(b)(8) of title 5, United States Code, by the employees.
 103.Adequate access of Special Counsel to informationSection 1212(b) of title 5, United States Code, is amended by adding at the end the following:  (5)(A)The Special Counsel, in carrying out this subchapter, is authorized to—
 (i)have access to all records, reports, audits, reviews, documents, papers, recommendations, or other material available to the applicable agency which relate to a matter within the jurisdiction or authority of the Special Counsel; and
 (ii)request from any agency such information or assistance as may be necessary for carrying out the duties and responsibilities of the Special Counsel under this subchapter.
 (B)Upon request of the Special Counsel for information or assistance under subparagraph (A)(ii), the head of the agency involved shall, insofar as is practicable and not in contravention of any existing statutory restriction or regulation of the agency from which the information or assistance is requested, furnish to the Special Counsel such information or assistance..
			104.Removal or demotion of employees based on retaliation against whistleblowers
 (a)In generalSubchapter II of chapter 75 of title 5, United States Code, is amended by adding at the end the following:
					
						7515.Removal or demotion of employees based on retaliation against whistleblowers
 (a)DefinitionIn this section, the term retaliation against a whistleblower means a prohibited personnel practice described in paragraph (8) or subparagraph (A)(i), (B), (C), or (D) of paragraph (9) of section 2302(b).
							(b)Removal or demotion
 (1)In generalThe head of an agency may remove or demote an employee of the agency if the head of the agency determines that the employee retaliated against a whistleblower.
 (2)Imposition of actionIf the head of an agency removes or demotes an employee under this section, the head of the agency may—
 (A)remove the employee from the civil service; or (B)demote the employee by means of—
 (i)a reduction in grade for which the employee is qualified and that the head of the agency determines is appropriate; or
 (ii)a reduction in annual rate of pay that the head of the agency determines is appropriate. (c)Pay of certain demoted employees (1)In generalNotwithstanding any other provision of law, any employee subject to a demotion under subsection (b)(2)(B)(i) shall, beginning on the date of the demotion, receive the annual rate of pay applicable to the applicable grade.
 (2)AppealAn employee demoted under subsection (b)(2)(B)(i) may not be placed on administrative leave or any other category of paid leave during the period during which an appeal (if any) under this section is ongoing.
 (3)Failure to reportAn employee demoted under subsection (b)(2)(B)(i)—
 (A)may only receive pay if the employee reports for duty; and (B)if the employee does not report for duty, shall not receive pay or other benefits described in subsection (f)(5).
 (d)Notice to congressNot later than 30 days after removing or demoting an employee under subsection (b), the head of an agency shall submit to each committee of Congress with jurisdiction of the activities of the agency notice in writing of the removal or demotion and the reason for the removal or demotion.
							(e)Procedure
 (1)In generalThe procedures under section 7513(b) and chapter 43, shall not apply to a removal or demotion under this section.
								(2)Appeal
 (A)In generalSubject to subparagraph (B) and subsection (f), any removal or demotion under subsection (b) may be appealed to the Merit Systems Protection Board under section 7701.
 (B)Time for making an appealAn appeal under subparagraph (A) of a removal or demotion may only be made if the appeal is made not later than 7 days after the date of the removal or demotion.
									(f)Expedited review by administrative law judge
 (1)In generalUpon receipt of an appeal under subsection (e)(2)(A), the Merit Systems Protection Board shall refer the appeal to an administrative law judge under section 7701(b)(1), who shall expedite the appeal and issue a decision not later than 45 days after the date of the appeal.
 (2)Finality of decisionNotwithstanding any other provision of law, including section 7703, the decision of an administrative law judge under paragraph (1) shall be final and shall not be subject to any further appeal.
 (3)Delay in decisionIf an administrative law judge cannot issue a decision before the end of the 45-day period described in paragraph (1)—
 (A)the removal or demotion is final; and (B)not later than 14 days after the end of the 45-day period, the Merit Systems Protection Board shall submit to each committee of Congress with jurisdiction of the activities of the applicable agency a report that explains the reasons why a decision was not issued during the period.
 (4)No staysThe Merit Systems Protection Board or administrative law judge may not stay any removal or demotion under this section.
 (5)No pay or benefits during pending appealDuring the period beginning on the date on which an employee appeals a removal from the civil service under subsection (e) and ending on the date that the administrative law judge issues a final decision on the appeal, the employee may not receive any pay, awards, bonuses, incentives, allowances, differentials, student loan repayments, special payments, or benefits.
 (6)Assistance by agencyTo the maximum extent practicable, the head of an agency shall provide to the Merit Systems Protection Board, and to any administrative law judge to whom an appeal under this section is referred, such information and assistance as may be necessary to ensure an appeal under this subsection is expedited.
 (g)Limitation on removal or demotionIf an employee seeking corrective action (or on behalf of whom corrective action is sought) from the Office of Special Counsel based on an alleged prohibited personnel practice, the head of an agency may not remove or demote the employee under subsection (b) without the approval of the Special Counsel under section 1214(f).
							(h)Relation to other provisions of law
 (1)Additional authorityThe authority provided by this section is in addition to any authority provided under this chapter or chapter 43.
 (2)Not subject to other provisionsThe requirements under any other provision of this chapter shall not apply to any action under this section..
				(b)Technical and conforming amendments
 (1)The table of sections for subchapter II of chapter 75 of title 5, United States Code, is amended by adding at the end the following:
						7515. Removal or demotion of employees based on retaliation against whistleblowers..
 (2)Section 4303(f) of title 5, United States Code, is amended— (A)by striking or at the end of paragraph (2);
 (B)by striking the period at the end of paragraph (3) and inserting , or; and (C)by adding at the end the following:
							
 (4)any removal or demotion under section 7515.. 105.Suicide by executive branch employees (a)ReferralThe head of the Executive agency employing an executive branch employee who commits suicide shall refer the matter to the Inspector General of the Executive agency, or senior ethics official of the Executive agency for an Executive agency without an Inspector General, to determine whether the suicide of the executive branch employee was work-related.
				(b)Information to next of kin
 (1)In generalSubject to paragraph (2), the head of the Executive agency employing an executive branch employee who commits suicide shall provide the personnel file of the Executive agency to the next of kin of the executive branch employee.
 (2)National security exceptionThe head of an Executive agency may withhold information in a personnel file under paragraph (1) if the head determines the disclosure of the information would likely compromise national security.
					106.Access to medical files
 (a)In generalExcept for an emergency situation, an executive branch employee may not access the medical record of another executive branch employee, unless the executive branch employee whose medical record will be accessed provides consent to the access.
 (b)Emergency situationsThe Director of the Office of Management and Budget shall promulgate regulations defining the term emergency situation for purposes of this section. 107.Training for supervisorsThe head of each Executive agency shall provide training regarding how to respond to complaints alleging a violation of whistleblower protections available to executive branch employee of the Executive agency to—
 (1)executive branch employees appointed to supervisory positions in the Executive agency who have not previously served as a supervisor; and
 (2)on an annual basis, to all executive branch employees of the Executive agency serving in a supervisory position.
				108.Information on	whistleblower protections
 (a)In generalChapter 23 of title 5, United States Code, is amended by adding at the end the following:  2307.Information on whistleblower protections (a)DefinitionsIn this section—
 (1)the term new employee means an individual— (A)appointed to a position as an employee on or after the date of enactment of the Dr. Chris Kirkpatrick Whistleblower Protection Act of 2015; and
 (B)who has not previously served as an employee; and (2)the term whistleblower protections means—
 (A)the protections against and remedies for a prohibited personnel practice described in paragraph (8) or subparagraph (A)(i), (B), (C), or (D) of paragraph (9) of section 2302(b); and
 (B)similar protections for an employee under any other provision of law. (b)Information for new hiresThe head of each agency or other establishment in the Federal Government shall provide each new employee of the agency or establishment information regarding the whistleblower protections available to the new employee and the role of the Office of Special Counsel.
 (c)Information onlineThe head of each agency or other establishment in the Federal Government shall make available information regarding whistleblower protections applicable to employees of the agency or other establishment on any online portal that is made available only to employees of the agency or other establishment..
 (b)Technical and conforming amendmentThe table of sections for chapter 23 of title 5, United States Code, is amended by adding at the end the following:
					2307. Information on whistleblower protections..
				IIDepartment of Veterans Affairs employees 
			201.Protecting medical privacy of employees of the Department of Veterans Affairs
 (a)In generalChapter 7 of title 38, United States Code, is amended by adding at the end the following new section:
					
						714.Accessing of medical records of employees
 (a)Notice of access(1)Not later than five days after an employee of the Department accesses the medical record of another employee of the Department, the Secretary shall notify the such other employee of such access.
 (2)Notice under paragraph (1) shall include the following: (A)The name of the employee accessing the medical record.
 (B)The date and time the employee accessed the medical record. (C)The period during which the employee accessed the medical record.
 (D)A description of any modification of the medical record made by the employee. (b)Determination of prohibited access(1)If an employee of the Department receives notice under subsection (a) that a medical record of the employee was accessed by another employee of the Department and the employee believes that such access was conducted in violation of an applicable provision of Federal privacy law, the employee shall file a complaint with the Office of Accountability Review.
 (2)If the Office of Accountability Review receives a complaint from an employee with respect to a notice that the employee received under subsection (a) not more than 45 days after the notice was transmitted to the employee, the Office of Accountability Review shall, not later than 30 days after receiving such complaint—
 (A)determine whether the access identified in the notice was conducted in violation of an applicable provision of Federal privacy law; and
 (B)notify the employee of the determination. (c)Action in response to unauthorized access(1)If the Office of Accountability Review determines that an employee of the Department has accessed the medical record of another employee of the Department in violation of an applicable provision of Federal privacy law, the Secretary shall—
 (A)for the first such access, issue an order that, for the two-year period beginning on the date of the order, the employee is not eligible to receive any bonus or cash award from the Department, including—
 (i)an award under chapter 45 of title 5; (ii)an award under section 5384 of title 5; and
 (iii)a retention bonus under section 5754 of title 5; (B)for the second such access, suspend the employee for not less than 14 days; and
 (C)for the third such access, terminate the employee. (2)Any action under paragraph (1)—
 (A)shall be taken in accordance with chapter 75 of title 5; and (B)may be appealed to the Merit Systems Protection Board under section 7701 of title 5.
 (d)Applicable provision of Federal privacy law definedIn this section, the term applicable provision of Federal privacy law includes the following: (1)The Federal regulations (concerning the privacy of individually identifiable health information) promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996.
 (2)Section 552a of title 5 (commonly known as the Privacy Act of 1974).. (b)Technical and conforming amendmentThe table of sections for chapter 7 of title 38, United States Code, is amended by adding at the end the following new item:
					714. Accessing of medical records of employees..
				202.Mental health services for employees of the Department of Veterans Affairs
 (a)Outreach on availability of servicesThe Secretary of Veterans Affairs shall conduct a program of outreach to employees of the Department of Veterans Affairs to inform them of the mental health services available to them.
				(b)Study on use of mental health professionals of the Department To provide services to employees
 (1)In generalThe Secretary of Veterans Affairs shall conduct a study to assess the feasibility of using mental health professionals who provide mental health services for the Department of Veterans Affairs to provide mental health services to employees of the Department.
 (2)ReportUpon completion of the study required by paragraph (1), the Secretary shall submit to Congress a report on the findings of the Secretary with respect to the study.
 203.Protocols to address threats against employees of the Department of Veterans AffairsThe Secretary of Veterans Affairs shall develop protocols to address threats from individuals receiving health care from the Department of Veterans Affairs directed towards employees of the Department who are providing such health care.
			204.Comptroller General of the United States study on accountability of chiefs of police of Department
 of Veterans Affairs medical centersThe Comptroller General of the United States shall conduct a study to assess the reporting, accountability, and chain of command structure of the Department of Veterans Affairs police officers at medical centers of the Department.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Dr. Chris Kirkpatrick Whistleblower Protection Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					TITLE I—Employees generally
					Sec. 101. Definitions.
					Sec. 102. Stays; probationary employees.
					Sec. 103. Adequate access of Special Counsel to information.
					Sec. 104. Prohibited personnel practices.
					Sec. 105. Discipline of supervisors based on retaliation against whistleblowers.
					Sec. 106. Suicide by employees.
					Sec. 107. Training for supervisors.
					Sec. 108. Information on whistleblower protections.
					TITLE II—Department of Veterans Affairs employees 
					Sec. 201. Prevention of unauthorized access to medical records of employees of the Department of
			 Veterans Affairs.
					Sec. 202. Outreach on availability of mental health services available to employees of the
			 Department of Veterans Affairs.
					Sec. 203. Protocols to address threats against employees of the Department of Veterans Affairs.
					Sec. 204. Comptroller General of the United States study on accountability of chiefs of police of
			 Department of Veterans Affairs medical centers.
				
			IEmployees generally
 101.DefinitionsIn this title— (1)the terms agency and personnel action have the meanings given such terms under section 2302 of title 5, United States Code; and
 (2)the term employee means an employee (as defined in section 2105 of title 5, United States Code) of an agency. 102.Stays; probationary employees (a)Request by Special CounselSection 1214(b)(1) of title 5, United States Code, is amended by adding at the end the following:
					
 (E)If the Merit Systems Protections Board grants a stay under this subsection, the head of the agency employing the employee shall give priority to a request for a transfer submitted by the employee..
 (b)Individual right of action for probationary employeesSection 1221 of title 5, United States Code, is amended by adding at the end the following:  (k)If the Merit Systems Protection Board grants a stay to an employee in probationary status under subsection (c), the head of the agency employing the employee shall give priority to a request for a transfer submitted by the employee..
 (c)Study regarding retaliation against probationary employeesThe Comptroller General of the United States shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives a report discussing retaliation against employees in probationary status.
 103.Adequate access of Special Counsel to informationSection 1212(b) of title 5, United States Code, is amended by adding at the end the following:  (5)The Special Counsel, in carrying out this subchapter, is authorized to—
 (A)have access to all records, reports, audits, reviews, documents, papers, recommendations, or other material available to the applicable agency which relate to a matter within the jurisdiction or authority of the Special Counsel; and
 (B)request from any agency such information or assistance as may be necessary for carrying out the duties and responsibilities of the Special Counsel under this subchapter..
 104.Prohibited personnel practicesSection 2302(b) of title 5, United States Code, is amended— (1)in paragraph (12), by striking or at the end;
 (2)in paragraph (13), by striking the period at the end and inserting ; or; and (3)by inserting after paragraph (13) the following:
					
 (14)access the medical record of another employee for the purpose of retaliation for a disclosure or activity protected under paragraph (8) or (9)..
				105.Discipline of supervisors based on retaliation against whistleblowers
 (a)In generalSubchapter II of chapter 75 of title 5, United States Code, is amended by adding at the end the following:
					
						7515.Discipline of supervisors based on retaliation against whistleblowers
 (a)DefinitionsIn this section— (1)the term agency has the meaning given that term under section 2302;
 (2)the term prohibited personnel action means taking or failing to take an action in violation of paragraph (8), (9), or (14) of section 2302(b) against an employee of an agency; and
 (3)the term supervisor means a supervisor, as defined under section 7103(a), who is employed by an agency, as defined under paragraph (1) of this subsection.
								(b)Proposed adverse actions
 (1)In generalIn accordance with paragraph (2), the head of an agency shall propose against a supervisor whom the head of that agency, an administrative law judge, the Merit Systems Protection Board, the Office of Special Counsel, an adjudicating body provided under a union contract, a Federal judge, or the Inspector General of the agency determines committed a prohibited personnel action the following adverse actions:
 (A)With respect to the first prohibited personnel action, an adverse action that is not less than a 12-day suspension.
 (B)With respect to the second prohibited personnel action, removal. (2)Procedures (A)NoticeA supervisor against whom an adverse action under paragraph (1) is proposed is entitled to written notice.
									(B)Answer and evidence
 (i)In generalA supervisor who is notified under subparagraph (A) that the supervisor is the subject of a proposed adverse action under paragraph (1) is entitled to 14 days following such notification to answer and furnish evidence in support of the answer.
 (ii)No evidenceAfter the end of the 14-day period described in clause (i), if a supervisor does not furnish evidence as described in clause (i) or if the head of the agency determines that such evidence is not sufficient to reverse the proposed adverse action, the head of the agency shall carry out the adverse action.
 (C)Scope of proceduresParagraphs (1) and (2) of subsection (b) of section 7513, subsection (c) of such section, paragraphs (1) and (2) of subsection (b) of section 7543, and subsection (c) of such section shall not apply with respect to an adverse action carried out under this subsection.
 (c)Limitation on other adverse actionsWith respect to a prohibited personnel action, if the head of the agency carries out an adverse action against a supervisor under another provision of law, the head of the agency may carry out an additional adverse action under this section based on the same prohibited personnel action..
 (b)Technical and conforming amendmentThe table of sections for subchapter II of chapter 75 of title 5, United States Code, is amended by adding at the end the following:
					7515. Discipline of supervisors based on retaliation against whistleblowers..
				106.Suicide by employees
 (a)ReferralThe head of an agency shall refer to the Office of Special Counsel, along with any information known to the agency regarding the circumstances described in paragraphs (2) and (3), any instance in which the head of the agency has information indicating—
 (1)an employee of the agency committed suicide;
 (2)prior to the death of the employee, the employee made any disclosure of information which reasonably evidences—
 (A)any violation of any law, rule, or regulation; or (B)gross mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety; and
 (3)after a disclosure described in paragraph (2), a personnel action was taken against the employee. (b)Office of special counsel reviewFor any referral to the Office of Special Counsel under subsection (a), the Office of Special Counsel shall—
 (1)examine whether any personnel action was taken because of any disclosure of information described in subsection (a)(2); and
 (2)take any action the Office of Special Counsel determines appropriate under subchapter II of chapter 12 of title 5, United States Code.
 107.Training for supervisorsIn consultation with the Office of Special Counsel and the Inspector General of the agency (or senior ethics official of the agency for an agency without an Inspector General), the head of each agency shall provide training regarding how to respond to complaints alleging a violation of whistleblower protections (as defined in section 2307 of title 5, United States Code, as added by section 108) available to employees of the agency—
 (1)to employees appointed to supervisory positions in the agency who have not previously served as a supervisor; and
 (2)on an annual basis, to all employees of the agency serving in a supervisory position.
				108.Information on	whistleblower protections
				(a)Existing provision
 (1)In generalSection 2302 of title 5, United States Code, is amended— (A)by striking subsection (c); and
 (B)by redesignating subsections (d), (e), and (f) as subsections (c), (d), and (e), respectively. (2)Technical and conforming amendments (A)Section 4505a(b)(2) of title 5, United States Code, is amended by striking section 2302(d) and inserting section 2302(c).
 (B)Section 5755(b)(2) of title 5, United States Code, is amended by striking section 2302(d) and inserting section 2302(c). (C)Section 110(b)(2) of the Whistleblower Protection Enhancement Act of 2012 (5 U.S.C. 2302 note) is amended by striking section 2303(f)(1) or (2) and inserting section 2303(e)(1) or (2).
 (D)Section 704 of the Homeland Security Act of 2002 (6 U.S.C. 344) is amended by striking 2302(c) each place it appears and inserting 2307. (E)Section 1217(d)(3) of the Panama Canal Act of 1979 (22 U.S.C. 3657(d)(3)) is amended by striking section 2302(d) and inserting section 2302(c).
 (F)Section 1233(b) of the Panama Canal Act of 1979 (22 U.S.C. 3673(b)) is amended by striking section 2302(d) and inserting section 2302(c). (b)Provision of informationChapter 23 of title 5, United States Code, is amended by adding at the end the following:
					
						2307.Information on whistleblower protections
 (a)DefinitionsIn this section— (1)the term agency has the meaning given that term in section 2302;
 (2)the term new employee means an individual— (A)appointed to a position as an employee of an agency on or after the date of enactment of the Dr. Chris Kirkpatrick Whistleblower Protection Act of 2015; and
 (B)who has not previously served as an employee; and (3)the term whistleblower protections means the protections against and remedies for a prohibited personnel practice described in paragraph (8), subparagraph (A)(i), (B), (C), or (D) of paragraph (9), or paragraph (14) of section 2302(b).
 (b)Responsibilities of head of agencyThe head of each agency shall be responsible for the prevention of prohibited personnel practices, for the compliance with and enforcement of applicable civil service laws, rules, and regulations, and other aspects of personnel management, and for ensuring (in consultation with the Special Counsel and the Inspector General of the agency) that employees of the agency are informed of the rights and remedies available to them under this chapter and chapter 12, including—
 (1)information regarding whistleblower protections available to new employees during the probationary period;
 (2)the role of the Office of Special Counsel and the Merit Systems Protection Board with regard to whistleblower protections; and
 (3)how to make a lawful disclosure of information that is specifically required by law or Executive order to be kept classified in the interest of national defense or the conduct of foreign affairs to the Special Counsel, the Inspector General of an agency, Congress, or other agency employee designated to receive such disclosures.
 (c)TimingThe head of each agency shall ensure that the information required to be provided under subsection (b) is provided to each new employee of the agency not later than 6 months after the date the new employee is appointed.
 (d)Information onlineThe head of each agency shall make available information regarding whistleblower protections applicable to employees of the agency on the public website of the agency, and on any online portal that is made available only to employees of the agency if one exists.
 (e)DelegeesAny employee to whom the head of an agency delegates authority for personnel management, or for any aspect thereof, shall, within the limits of the scope of the delegation, be responsible for the activities described in subsection (b)..
 (c)Technical and conforming amendmentThe table of sections for chapter 23 of title 5, United States Code, is amended by adding at the end the following:
					2307. Information on whistleblower protections..
				IIDepartment of Veterans Affairs employees 
			201.Prevention of unauthorized access to medical records of employees of the Department of Veterans
			 Affairs
				(a)Development of plan
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall—
 (A)develop a plan to prevent access to the medical records of employees of the Department of Veterans Affairs by employees of the Department who are not authorized to access such records;
 (B)submit to the appropriate committees of Congress the plan developed under subparagraph (A); and (C)upon request, provide a briefing to the appropriate committees of Congress with respect to the plan developed under subparagraph (A).
 (2)ElementsThe plan required under paragraph (1) shall include the following: (A)A detailed assessment of strategic goals of the Department for the prevention of unauthorized access to the medical records of employees of the Department.
 (B)A list of circumstances in which an employee of the Department who is not a health care provider or an assistant to a health care provider would be authorized to access the medical records of another employee of the Department.
 (C)Steps that the Secretary will take to acquire new or implement existing technology to prevent an employee of the Department from accessing the medical records of another employee of the Department without a specific need to access such records.
 (D)Steps the Secretary will take, including plans to issue new regulations, as necessary, to ensure that an employee of the Department may not access the medical records of another employee of the Department for the purpose of retrieving demographic information if that demographic information is available to the employee in another location or through another format.
 (E)A proposed timetable for the implementation of such plan. (F)An estimate of the costs associated with implementing such plan.
 (b)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Homeland Security and Governmental Affairs and the Committee on Veterans’ Affairs of the Senate; and
 (2)the Committee on Oversight and Government Reform and the Committee on Veterans’ Affairs of the House of Representatives.
					202.Outreach on availability of mental health services available to employees of the Department of
 Veterans AffairsThe Secretary of Veterans Affairs shall conduct a program of outreach to employees of the Department of Veterans Affairs to inform those employees of any mental health services, including telemedicine options, that are available to them.
 203.Protocols to address threats against employees of the Department of Veterans AffairsThe Secretary of Veterans Affairs shall ensure protocols are in effect to address threats from individuals receiving health care from the Department of Veterans Affairs directed towards employees of the Department who are providing such health care.
			204.Comptroller General of the United States study on accountability of chiefs of police of Department
 of Veterans Affairs medical centersThe Comptroller General of the United States shall conduct a study to assess the reporting, staffing, accountability, and chain of command structure of the Department of Veterans Affairs police officers at medical centers of the Department.Amend the title so as to read: A bill to provide greater whistleblower protections for Federal employees, increased awareness of
			 Federal whistleblower protections, and increased accountability and
			 required discipline for Federal supervisors who retaliate against
			 whistleblowers, and for other purposes..May 26, 2016Reported with an amendment and an amendment to the title